FILED
                             NOT FOR PUBLICATION                            DEC 17 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 08-10306

               Plaintiff - Appellee,             D.C. No. 2:03-cr-00080-LDG

   v.
                                                 MEMORANDUM *
 STEVEN KINNEY,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Nevada
                      Lloyd D. George, District Judge, Presiding

                           Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Steven Kinney appeals pro se from the district court’s May 29, 2008, order

denying his requests for documents and to unseal a portion of the record. We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

SZ/Research
       The district court did not abuse its discretion when it denied Kinney’s post-

judgment motions.

       AFFIRMED.




SZ/Research                               2                                    08-10306